Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 1 of 21 Page ID #5
                                                                                                   Electronically Filed
                                                                                                      Kahalah A. Clay
                                                                                                          Circuit Clerk
                                                                                                           Elysia Agne
                                                                                                              19L0516
                                                                                                      St. Clair County
                       IN THE CIRCUIT COURT OF ST. CLAIR COUNTY                                    7/18/2019 3:20 PM
                                                                                                              5826705
                                   STATE OF ILLINOIS

 FREDDIE REYNOLDS,                             )
                                               )
         Plaintiff,                            )        Cause NO1.9L°516
                                               )
 v.                                            )        Division No.
                                               )
WIESE USA INC.,                                )        JURY TRIAL DEMANDED
Serve: Kevin Vick                              )
       12 Wolf Creek Drive Suit 100            )
       Belleville, IL 62226                    )
                                               )
 -and-                                         )
                                               )
ROBERT MCGUIRE.,                               )
Serve: 5895 Lazy Acres Drive                   )
       House Springs, MO 63051                 )
                                               )
         Defendants.                           )

                                          AFFIDAVIT

State of Missouri

St. Louis County

         Affiant, Shaun M.Falvey, first being duly sworn, on his oath states:

         1.     That I am an attorney of record for Plaintiff in the above-captioned cause;

         2.     Plaintiff is claiming an amount of damages that exceeds $50,000.00.



                                     Shaun M.Falvey

         Subscribed and sworn before me this       \day
                                                     '  of-"
                                                           3 1                  , 2019.
                                                                                   tgi.trev
                                                            Notary Public


                            1 1 24,2610
My Commission Expires:----. 4                                 KATHERINE ELIZABETH SHERER
                                                                Notary Public - Notary Seal
                                                            State of Missouri, St Charles County
                                                              Commission Number 10916214
                                                            My Commission Expires Jul 24, 2020



                      EXHIBIT             Page 1 of 1

                0
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 2 of 21 Page ID #6
                                                                                           Electronically Filed
                                                                                              Kahalah A. Clay
                                                                                                  Circuit Clerk
                                                                                                   Elysia Agne
                                                                                                      19L0516
                                                                                              St. Clair County
                      IN THE CIRCUIT COURT OF ST. CLAIR COUNTY                             7/18/2019 3:20 PM
                                  STATE OF ILLINOIS                                                   5826705


FREDDIE REYNOLDS,                             )
                                              )
        Plaintiff,                            )         Cause Nol9L0516
                                              )
v.                                            )         Division No.
                                              )
WIESE USA INC.,                               )         JURY TRIAL DEMANDED
Serve: Kevin Vick                             )
       12 Wolf Creek Drive Suit 100           )
       Belleville, IL 62226                   )
                                              )
-and-                                         )
                                              )
ROBERT MCGUIRE.,                              )
Serve: 5895 Lazy Acres Drive                  )
       House Springs, MO 63051                )
                                              )
        Defendants.                           )


                            COMPLAINT - WRONGFUL DEATH

        COMES NOW Plaintiff Freddie Reynolds, through undersigned counsel, for her

cause of action pursuant to the Wrongful Death Act, 740 Ill. Comp. Stat. Ann. 180/1 and

740 Ill. Comp. Stat. Ann. 180/2, against Defendants Wiese USA Inc.("Wiese") and Robert

McGuire ("McGuire"), and states as follows:

     1. On May 2, 2019, this Court appointed Plaintiff Freddie Reynolds's as Special

        Administrator of Decedent Sammie Reynolds's estate.

     2. Plaintiff Freddie Reynolds, as the Special Administrator of Sammie Reynolds's

        estate, brings this action against Defendant Wiese and Defendant McGuire

        pursuant to 740 ILCS 180/1 and 740 Ill. Comp. Stat. Ann. 180/2 for injury to and

        wrongful death of Sammie Reynolds, resulting from the carelessness, negligence,

        recklessness and other breaches of legal duties of the Defendants, individually,

        jointly and severally.

                                          Page 1 of 9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 3 of 21 Page ID #7




    3. Decedent Sammie Reynolds was a resident of the State of Illinois.

   4. Defendant McGuire is a resident of the State of Missouri.

   5. Defendant Wiese is a foreign corporation in good standing and licensed to do

       business in the State of Illinois, and with a registered agent for the receipt of service

       of process in Belleville, State of Illinois.

   6. Venue is proper in this Court because the causes of action pleaded herein accrued

       within the geographical confines of St. Clair County.

                             FACTS COMMON TO ALL COUNTS

   7. This cause of action arises from the injuries and subsequent death suffered by

       Decedent Sammie Reynolds from a collision that occurred on Camp Jackson Road

       which is an open and public roadway located in the City of Cahokia, State of Illinois

       on December 21, 2018.

   8. On December 21, 2018, Defendant McGuire was operating a commercial motor

       vehicle owned by Defendant Weise when he turned left into the eastbound lanes of

       Camp Jackson Road at the intersection of Lazarcheff Road and Camp Jackson Road,

       where he then struck Decedent Sammie Reynolds, a pedestrian.

   9. The impact of the collision caused the death of Decedent Sammie Reynolds.

                                     COUNT I
                                   NEGLIGENCE
                             DEFENDANT ROBERT MCGUIRE

       COMES NOW Plaintiff Freddie Reynolds, through counsel, for the first count of her

cause of action pursuant to 740 Ill. Comp. Stat. Ann. 180/1 and 740 Ill. Comp. Stat. Ann.

180/2 for Wrongful Death against Defendant McGuire, and states as follows:

   10. Plaintiff Freddie Reynolds restates, re•alleges and incorporates by reference

       paragraphs 1.9 above as if more fully set forth herein.



                                           Page 2 of9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 4 of 21 Page ID #8




    11. At the above mentioned time and place, Defendant McGuire had the duty to exercise

       the highest degree of care for the safety of other persons upon the roadway,

       including Decedent Sammie Reynolds, and failed to exercise the degree of care

       necessary to avoid colliding with pedestrians crossing the street.

    12. In violation of his duty to exercise the necessary care, Defendant McGuire was

       negligent in the following respects:

           a. Defendant McGuire failed to maintain control of his vehicle;

           b. Defendant McGuire failed to stop, slow, slacken his speed, give sufficient
              warning by sounding the horn or swerve to avoid colliding with a pedestrian
              when he knew or should have known there was a danger of a collision;

          c. Defendant McGuire failed to keep a lookout for pedestrians crossing at an
             intersection when he knew or in the exercise of reasonable care should have
             known that pedestrians were crossing;

          d. Defendant McGuire operated his vehicle while distracted;

          e. Defendant McGuire failed to operate his vehicle in a careful and prudent
             manner, and;

          f. Defendant McGuire struck Decedent Sammie Reynolds.

   13. As a direct and proximate result of the carelessness and negligence of Defendant

       McGuire as aforesaid, Decedent Sammie Reynolds suffered severe injuries resulting

       in his pain, suffering, and death.

   14. As a direct and proximate result of the death of the death of Decedent Sammie

       Reynolds, Plaintiff Freddie Reynolds has been damaged in that she has incurred

       funeral and other expenses, and has been permanently deprived of his services,

       companionship, comfort, society, counsel and support, all to her great damage.

       WHEREFORE, Plaintiff Freddie Reynolds, as Special Administrator of Decedent

Sammie Reynold's estate, respectfully prays for judgment against Defendant McGuire in an

amount that is fair and reasonable, in excess of Fifty Thousand Dollars ($50,000), plus

                                            Page 3 of 9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 5 of 21 Page ID #9




costs, interest, attorneys' fees and any other relief the Court deems to be just and

appropriate.

                                     COUNT II
                                 NEGLIGENCE PERSE
                             DEFENDANT ROBERT MCGUIRE

       COMES NOW Plaintiff Freddie Reynolds through counsel, for the second count of

her cause of action pursuant to 740 Ill. Comp. Stat. Ann. 180/1 and 740 Comp. Stat. Ann.

180/2 for Wrongful Death against Defendant McGuire, and states as follows:

   15. Plaintiff Freddie Reynolds re-states, re-alleges and incorporates by reference

       paragraphs 1.14 above as if more fully set forth herein.

   16. The above described collision was caused by the per ,se negligence of Defendant

       McGuire as follows:

          a. 625 III. Comp. Stat. Ann. 5/11-1003.1 states, "Notwithstanding other
             provisions of this Code or the provisions of any local ordinance, every driver
             of a vehicle shall exercise due care to avoid colliding with any pedestrian, or
             any person operating a bicycle or other device propelled by human power and
             shall give warning by sounding the horn when necessary and shall exercise
             proper precaution upon observing any child or any obviously confused,
             incapacitated or intoxicated person."

          b. Decedent Sammie Reynolds was in the class of persons intended to be
             protected by 625 III. Comp. Stat. Ann. 5/11-1003.1;

          c. Decedent Sammie Reynolds's injuries and resulting death are of the nature
             that 625 Ill. Comp. Stat. Ann. 5/11-1003.1 was designed to prevent;

          d. Defendant McGuire failed to utilize the use of his horn, thus failing to
             sufficiently warn Decedent Sammie Reynolds prior to the collision, and
             therefore violated 625 Ill. Comp. Stat. Ann. 5/11-1003.1;

          e. Further, 625 Ill. Comp. Stat. Ann. 5/11.306(a)(1) states, "Vehicular traffic
             facing a circular green signal may proceed straight through or turn right or
             left unless a sign at such place prohibits either such turn. Vehicular traffic,
             including vehicles turning right or left, shall yield the right of way to other
             vehicles and to pedestrians lawfully within the intersection or an adjacent
             crosswalk at the time such signal is exhibited."

          f. Additionally, 625 Ill. Comp. Stat. Ann. 5/11.306(a)(3) states, "Unless
             otherwise directed by a pedestrian-control signal, as provided in Section 11-
                                         Page 4 of 9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 6 of 21 Page ID #10




                307, pedestrians facing any green signal, except when the sole green signal is
                a turn arrow, may proceed across the roadway within any marked or
                unmarked crosswalk."

           g.   Decedent Sammie Reynolds was in the class of persons intended to be
                protected by 625 Ill. Comp. Stat. Ann. 5/11.306(a);

           h. Decedent Sammie Reynolds's injuries and resulting death are of the nature
              that 625 Ill. Comp. Stat. Ann. 5/11.306(a) was designed to prevent;

           i. Defendant McGuire failed to yield the right of way of pedestrians lawfully
              within the intersection at the time a circular green signal was exhibited, and
              therefore violated 625 Ill. Comp. Stat. Ann. 5/11- 306(a).


    17. As a direct and proximate result of Defendant McGuire's carelessness and

       negligence per se as detailed above, Decedent suffered injuries that resulted in his

       death.

    18. As a direct and proximate result of the death of the death of Decedent Sammie

       Reynolds, Plaintiff Freddie Reynolds has been damaged in that she has incurred

       funeral and other expenses, and has been permanently deprived of his services,

       companionship, comfort, society, counsel and support, all to her great damage.

       WHEREFORE Plaintiff Freddie Reynolds, as Special Administrator of Decedent

Sammie Reynolds's estate, respectfully prays for judgment against Defendant McGuire in

an amount that is fair and reasonable, in excess of Fifty Thousand Dollars ($50,000), plus

costs, interest, attorneys' fees and any other relief the Court deems to be just and

appropriate.

                                 COUNT III
                               NEGLIGENCE
                DEFENDANT WIESE USA INC. — VICARIOUS LIABILITY

       COMES NOW Plaintiff Freddie Reynolds through counsel, for the first count of her

cause of action pursuant to 740 Ill. Comp. Stat. Ann. 180/1 and 740 Ill. Comp. Stat. Ann.

180/2 for Wrongful Death against Defendant Wiese, and states as follows:

                                          Page 5 of 9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 7 of 21 Page ID #11




    19. Plaintiff Freddie Reynolds re-states, re•alleges and incorporates by reference

       paragraphs 1.18 above as if more fully set forth herein.

    20. At the above mentioned time and place, Defendant Wiese, as the operator of a

       commercial motor vehicle, by and through its employee, agent, and/or servant

       Defendant McGuire, had the duty to exercise the highest degree of care for the

       safety of other persons upon the roadway, including Decedent Sammie Reynolds,

       and failed to exercise the due care necessary to avoid colliding with pedestrians

       crossing the street.

   21. In violation of its duty to exercise the necessary care, Defendant Wiese was

       negligent in the following respects:

          a. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, failed to maintain control of its vehicle;

          b. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, failed to stop, slow, slacken its speed, give sufficient
             warning by sounding the horn or swerve to avoid colliding with a pedestrian
             when they knew or should have known there was a danger of a collision;

          c. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, failed to keep a lookout for pedestrians crossing at an
             intersection when he knew or in the exercise of reasonable care should have
             known that pedestrians were crossing;

          d. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, operated their vehicle while distracted;

          e. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, failed to operate their vehicle in a careful and prudent
             manner, and;

          f. Defendant Wiese, by and through its employee, agent and/or servant Robert
             McGuire, struck Decedent Sammie Reynolds.

   22. As a direct and proximate result of the carelessness and negligence of Defendant

       Wiese, by and through its employee, agent and/or servant Robert McGuire, as




                                         Page 6 of9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 8 of 21 Page ID #12




        aforesaid, Decedent Sammie Reynolds suffered severe injuries resulting in his pain,

        suffering, and death.

    23. As a direct and proximate result of the death of the death of Decedent Sammie

        Reynolds, Plaintiff Freddie Reynolds has been damaged in that she has incurred

        funeral and other expenses, and has been permanently deprived of his services,

        companionship, comfort, society, counsel and support, all to her great damage.

        WHEREFORE Plaintiff Freddie Reynolds, as Special Administrator of Decedent

 Sammie Reynolds's estate, respectfully prays for judgment against Defendant Weise USA

 Inc. in an amount that is fair and reasonable, in excess of Fifty Thousand Dollars ($50,000),

 plus costs, interest, attorneys' fees and any other relief the Court deems to be just and

 appropriate.

                                   COUNT IV
                              NEGLIGENCE PER SE
                  DEFENDANT WIESE USA INC. — VICARIOUS LIABILITY

        COMES NOW Plaintiff Freddie Reynolds through counsel, for the second count of

her cause of action pursuant to 740 Ill. Comp. Stat. Ann. 180/1 740 Ill. Comp. Stat. Ann.

 180/2 for Wrongful Death against Defendant Wiese, and states as follows:

    24. Plaintiff Freddie Reynolds re-states, re•alleges and incorporates by reference

       paragraphs 1.23 above as if more fully set forth herein.

    25. The above-described collision was caused by the per se negligence of Defendant

        Wiese, by and through its employee, agent and/or servant Defendant McGuire, as

       follows:

           a. 625 Ill. Comp. Stat. Ann. 5/11-1003.1 states, "Notwithstanding other
              provisions of this Code or the provisions of any local ordinance, every driver
              of a vehicle shall exercise due care to avoid colliding with any pedestrian, or
              any person operating a bicycle or other device propelled by human power and
              shall give warning by sounding the horn when necessary and shall exercise
              proper precaution upon observing any child or any obviously confused,
              incapacitated or intoxicated person."
                                          Page 7 of9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 9 of 21 Page ID #13




          b. Decedent Sammie Reynolds was in the class of persons intended to be
             protected by 625 Ill. Comp. Stat. Ann. 5/11-1003.1;

          c. Decedent Sammie Reynolds's injuries and resulting death are of the nature
             that 625 Ill. Comp. Stat. Ann. 5/11-1003.1 was designed to prevent;

          d. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, failed to utilize the use of his horn, thus failing to
             sufficiently warn Decedent Sammie Reynolds prior to the collision, and
             therefore violated 625 Ill. Comp. Stat. Ann. 5/11-1003.1;

          e. Further, 625 Ill. Comp. Stat. Ann. 5/11.306(0(1) states, "Vehicular traffic
             facing a circular green signal may proceed straight through or turn right or
             left unless a sign at such place prohibits either such turn. Vehicular traffic,
             including vehicles turning right or left, shall yield the right of way to other
             vehicles and to pedestrians lawfully within the intersection or an adjacent
             crosswalk at the time such signal is exhibited."

          f. Additionally, 625 Ill. Comp. Stat. Ann. 5/11.306(a)(3) states, "Unless
             otherwise directed by a pedestrian-control signal, as provided in Section 11-
             307, pedestrians facing any green signal, except when the sole green signal is
             a turn arrow, may proceed across the roadway within any marked or
             unmarked crosswalk."

          g.   Decedent Sammie Reynolds was in the class of persons intended to be
               protected by 625 Ill. Comp. Stat. Ann. 5/11-306(a);

          h. Decedent Sammie Reynolds's injuries and resulting death are of the nature
             that 625 Ill. Comp. Stat. Ann. 5/11.306(a) was designed to prevent;

          i. Defendant Wiese, by and through its employee, agent and/or servant
             Defendant McGuire, failed to yield the right of way of pedestrians lawfully
             within the intersection at the time a circular green signal was exhibited, and
             therefore violated 625 Ill. Comp. Stat. Ann. 5/11-306(a).

   26. As a direct and proximate result of Defendant Wiese's carelessness and negligence

      per se, by and through its employee, agent and/or servant Defendant McGuire, as

      detailed above, Decedent suffered injuries that resulted in his death.

   27. As a direct and proximate result of the death of the death of Decedent Sammie

      Reynolds, Plaintiff Freddie Reynolds has been damaged in that she has incurred

      funeral and other expenses, and has been permanently deprived of his services,

      companionship, comfort, society, counsel and support, all to her great damage.
                                        Page 8 of 9
Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 10 of 21 Page ID #14




        WHEREFORE Plaintiff Freddie Reynolds, as Special Administrator of Decedent

 Sammie Reynolds's estate, respectfully prays for judgment against Defendant Weise USA

 Inc. in an amount that is fair and reasonable, in excess of Fifty Thousand Dollars ($50,000),

 plus costs, interest, attorneys' fees and any other relief the Court deems to be just and

 appropriate.


                                                    GOLDBLA1T + SINGER,P.C.

                                                   /s/Shaun M. Falve y
                                                    SHAUN M.FALVEY #55294
                                                    s'
                                                     '1 alvey@ tlmjurylaw.com
                                                   8182 Maryland Ave., Ste. 801
                                                    St. Louis, MO 63105
                                                   (314) 231-4100 — Office
                                                   (314) 241-4078 — Fax

                                                    ATTOR.NEYSFOR PLAINTIFF




                                          Page 9 of9
         Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 11 of 21 Page ID #15
                                                                                                                                       Electronically Filed
                                                 CIRCUIT COURT FOR THE 20TH JUDICIAL CIRCUIT                                              Kahalah A. Clay
State of Illinois        )                                                                                                                    Circuit Clerk
                           S.S.                                                                                                                Elysia Agne
County of St. Clair      )
                                                                                     Case Number 19L0516                                          19L0516
                                                                                                                                          St. Clair County
                                                                                                     > $50,000                         7/18/2019 3:20 PM
                                                                                     A mount Claimed
                                                                                                                                                  5826705
 Freddie Reynolds                                                                 Wiese USA, Inc and
                                                                                  Robert McGuire

                                                                              S

                                                          Plaintiff(s)                                                                Defendant(s)


  Classification Prefix L                                Code 01               Nature of Action Tort-Money Damages-AutoCode 1
                                                                                TO THE SHERIFF: SERVE THIS DEFENDANT AT.
  Pltf. Atty, Shaun M. Falvey                                Code                   NAME                 Robert McGuire
  Address 8182 Maryland Ave Ste.801
  City Saint Louis. MO                                    Phone231-41 00
  Add. Pltf. Atty,                                           Code                  ADDRESS               5895 Lazy Acres Drive

                                     SUMMONS COPY
          To the above named defendant(s)                                           CITY & STATE House Springs, MO



 [j     A, You are hereby summoned and required to appear before this court at
 (court location)                                                             at                   M. On                20
  to answer the complaint in this case, a copy of which is hereto attached, If you fail to do so, a judgment by default may
  be taken against you for the relief asked in the complaint.


         B. You are summoned and required to file an answer to the complaint in this case, a copy of which is hereto
  attached, or otherwise file your appearance, in the office of the clerk of this court within 30 days after service of this
  summons, exclusive of the day of service. If you fail to do so, judgment of decree by default may be taken against you
  for the relief prayed in the complaint.

  E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an account with an e-filing service
  provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service provider.
  If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelp.asp.



          TO THE OFFICER:
          This summons must be returned by the officer or other person to whom it was given for service, with
  indorsement thereon of service and fees if any, immediately after service. In the event that paragraph A of this
  summons is applicable this summons may not be served less than three days before the day of appearance. If service
  cannot be made, this summons shall be returned so indorsed.
            This summons may not be served later than 30 days after its date.

                                                                     WITNESS,                                                         20

                               echi,„4,.
                               (.11111.111.1.(
                                                                                                  Clerk of Court

                                   7/24/2019                         BY DEPUTY:
                                   Elysia Agne
                                                                               DATE OF SERVICE:                                       20
                                                                               (To be inserted by officer on copy left with defendant
                                                                                                  or other person)
       Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 12 of 21 Page ID #16




      I certify that I served this summons on defendants as follows:

(a)— (Individual defendants — personal):
     By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

                   Name of defendant                                                Date of service




                                        (b) - (Individual defendants - abode):
     By leaving a copy of the summons and a copy of the complaint at the usual place of abode of each individual
 defendant with a person of his family, of the age of 13 years or upwards, informing that person of the contents of the
 summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
 prepaid, addressed to each individual defendant at his usual place of abode, as follows:
           Name of                     Person with                     Date of                        Date of
          defendant                     whom left                      service                        mailing




                                         (c) - Corporation defendants):
     By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
 defendant corporation as follows:
                                                      Registered agent,                            Date of
        Defendant corporation                           officer or agent                           service




(d) - (Other service):

                SHERIFF'S FEES                                                 , Sheriff of                     County
 Service and return                                                                            , Deputy
 Miles
 Total



 Sheriff of                              County
         Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 13 of 21 Page ID #17
                                                                                                                                               Electronically Filed
                                                  CIRCUIT COURT FOR THE 20TH JUDICIAL CIRCUIT                                                     Kahalah A. Clay
State of Illinois                                                                                                                                     Circuit Clerk
                             S.S.                                                                                                                      Elysia Agne
County of St. Clair      )
                                                                                            Case Number 19L0516                                           19L0516
                                                                                                                                                  St. Clair County
                                                                                                             > $50,000                         7/18/2019 3:20 PM
                                                                                            Amount Claimed

 Freddie Reynolds                                                                         Wiese USA,Inc and
                                                                                          Robert McGuire

                                                                                     VS

                                                                     Plainti ff(s)                                                             Defe n dant(s)



  Classification Prefix L                                           Code .01          Nature of Action Tort-Money Damages-A utcCode 1
                                                                                          TO THE SHERIFF: SERVE THIS DEFENDANT Ain
  Pitt Atty Shaun M. Falvey                                             Code               NAME                  Wiese USA,Inc. c/o Kevin Vick
  Address 8182 Maryland Ave Ste.801
  City Saint Louis.MO                                                Phone231-4100
  Add. Pltf. Atty.                                                      Code               ADDRESS               12 Wolf Creek Drive, Suite 100
                                    SUMMONS COPY
         To the above named defendant(s)                                                   CITY & STATE Belleville, IL 62226




  LL    A. You are hereby summoned and required to appear before this court at
 (court location)                                                             at                   M. On                20
  to answer the complaint in this case, a copy of which is hereto attached, If you fail to do so, a judgment by default may
  be taken against you for the relief asked in the complaint.


         13. You are summoned and required to file an answer to the complaint in this case, a copy of which is hereto
  attac ed, or otherwise file your appearance, in the office of the clerk of this court within 30 days after service of this
  summons, exclusive of the day of service, If you fail to do so, judgment of decree by default may be taken against you
  for the relief prayed in the complaint.

  E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an account with an e-filing service
  provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service provider.
  If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelp.asp.




         TO THE OFFICER:
         This summons must be returned by the officer or other person to whom it was given for service, with
 indorsement thereon of service and fees if any, immediately after service. In the event that paragraph A of this
 summons is applicable this summons may not be served less than three days before the day of appearance. If service
 cannot be made, this summons shall be returned so indorsed.
            This summons may not be served later than 30 days after its date.

                                                                               WITNESS,                                                        20

                                ACAAA4d Of̀
                                         ,  (
                                            . 4
                                              1 _
                                                                                                         Clerk   of   Court
                             K.11111.1t1   tLkI...•411 .1 trek 1/

                              7/24/2019                                        BY DEPUTY:
                             Elysia Agne
                                                                                      DATE OF SERVICE:                                         20
                                                                                      (To be Inserted by officer on copy left with defendant
                                                                                                         or other person)
       Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 14 of 21 Page ID #18




      I certify that I served this summons on defendants as follows:

(a)— (Individual defendants — personal):
     By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

                   Name of defendant                                                Date of service




                                         (b) - (Individual defendants - abode):
     By leaving a copy of the summons and a copy of the complaint at the usual place of abode of each individual
 defendant with a person of his family, of the age of 13 years or upwards, informing that person of the contents of the
 summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
 prepaid, addressed to each individual defendant at his usual place of abode, as follows:
          Name of                      Person with                     Date of                        Date of
         defendant                      whom left                      service                        mailing




                                         (c) - Corporation defendants):
     By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
 defendant corporation as follows:
                                                      Registered agent,                            Date of
        Defendant corporation                           officer or agent                           service




(d) - (Other service):

                SHERIFF'S FEES                                                 , Sheriff of                     County
  Service and return                                                                           , Deputy
  Miles
  Total



 Sheriff of                              County
        Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 15 of 21 Page ID #19




                                              ST CLAIR COUNTY
                                  TWENTIETH CIRCUIT COURT, KAHALAH A. CLAY




   RECEIPT II: C 000521470               DATE: 07-25-2019           TIME: 09:50:03
 RECEIVED OF: BROWN AND JAMES                                      MEMO: 191516
     PART. ID: 1103604                                                    REYNOLDS/MCGUIRE
    BY CLERK: LR
     CHECKS: A     7520                         $6.00




           CASH              CREDIT            CHANGE              OTHER
           $0.00              $0.00              $0.00              $0.00



CASE NUMBER                                       EVENT           COURT/JUDGE        TAX NO.   AMOUNT
                                                2021   PMT:CCOPY COPIES                         $6.00

                                                                  TOTAL RECEIPT...              $6.00




 *    CHECK/CHEQUE IS CONDITIONAL PAYMENT
     PENDING RECEIPT OF FUNDS FROM BANK. *
       Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 16 of 21 Page ID #20



                                            ST CLAIR COUNTY
                                TWENTIETH CIRCUIT COURT, KAHALAH A. CLAY




    RECEIPT #: C 000521628             DATE: 07-26-2019             TIME: 09:42:11
  RECEIVED OF: FALVEY SHAUN M                                      MEMO:
      PART. ID: 708292                                                    005826705-0
     BY CLERK: BJ
      CHECKS:




         CASH              CREDIT            CHANGE                OTHER
         $0.00             $314.00             $0.00                $0.00



CASE N U MBER                                   EVENT             COURTIJUDGE           TAX NO.   AMOUNT
19-L-0516                                     2518     PMT:SCHEDULE 1                             $314.00
  REYNOLDS VS WIESE USA
  PARTY: FALVEY SHAUN M

                                                                  TOTAL RECEIPT...                S314.00
       Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 17 of 21 Page ID #21




                                              ST CLAIR COUNTY
                                  TWENTIETH CIRCUIT COURT, KAHALAH A. CLAY




    RECEIPT it: C 000521655              DATE: 07-26-2019             TIME: 10:22:52
  RECEIVED OF: BUNN DEB                                              M EMO: 19L516
      PART. ID: 1103686                                                     REYNOLDS/WIESE
    BY CLERK: LR
      CHECKS:




         CASH                 CREDIT           CHANGE                OTHER
         $6.00                 $0.00             $0.00                $0.00



CASE NUMBER                                       EVENT             COU RT/J U DGE     TAX NO.   AMOUNT
                                                2021     PMT:CCOPY COPIES                         $6.00

                                                                    TOTAL RECEIPT...              $6 00
  Case 3:19-cv-00926-SMY Document     1-1
                              St. Clair      Filed
                                        County Sheriff08/22/19
                                                      Department Page 18 of 21 Page ID #22
                                                       ST. CLAIR COUNTY, ILLINOIS                                                    Richard Watson
                                               JAIL MANANGEMENT INFORMATION SYSTEM                                                         Sheriff
                                                  As of Friday August 02, 2019 at 11:22 am

                                                 AFFIDAVIT OF SERVICE
   Shelrffs Number: IC1903092

      Case Number: 19-L-516
                                                                                                          Filed Date: Unknown
  Defendant: WIESE USA INC                                                                           Received Date: 08/02/2019
    Address: 12 WOLF CREEK DRIVE
              SUITE 100                                                          Plaintiff:                         FILED
              BELLEVILLE, IL 62226                                                                          ST. CLAIR COUNTY


                                                                                                               .W.6-0-7
                                                        SUMMONS WAS SERVED

 (A) I CERTIFY THAT I SERVED THIS SUMMONS ON THE DEFENDANT AS FOLLOWS:
                                                                                            23             cIRCUIT CLERK
                                                                                                                         4..04
     1. PERSONAL SERVICE: By leaving a copy of the summons and complaint with the named de en ant personally,


     2. SUBSTITUTE SERVICE: By leaving a copy of the summons and complaint at the defendant"s usual abode with some person of the
 —      family, of the age of 13 years and upwards, and informing that person of the contents thereof. Also, a copy of the summons was mailed
        on the           day of         , 20_,In a sealed envelope with postage prepaid, addressed to the defendant at his or her usual place
        of abode.

                     Said Party Refused Name:



,z       SERVICE ON:CORPORATION:_ COMPANY:                     BUSINESS:        PARTNERSHIP:
         By leaving a copy of the summons and complaint (or interrogatories) with the registered agent, authorized person or partner of the
         defendant.




         Writ Served On:    Ad e          c/   ,14-,           J \                               Sex:C.--      Race: Ge
                                                                                                                      / Age:                   0\


        Richard Watson, Sheriff, By:
                                  /  4.
                                      /                   ,
                                                          .
                                                          .
                                                          ..
                                                           .--
                                                             7 'W
                                                                --7
                                                                  -               , Deputy.    Date of Service /S°        .;
                                                                                                                           5. AO if

                            THE NAMED DEFENDANT WAS NOT SERVED
                                                                                                 Attempted Service
Circle Reason: Moved, No Contact, Empty Lot, Wrong Address, No
Such Address, Employer Refusal, Returned By Attorney, Deceased,                                   Date             Time
Building Demolished, No Registered Agent, Other Listed Below.
                                                                                              1-1—/            L:3                  ./P.M

Other Reason Not Served                                                                                              •         A.M./P.M

                                                                                                                               A.M./P.M

                                                                                                                              A.M./P.M

                                                                                                                              A.M./P.M

                                                                                                                              A.M./P.M

   SERVICE CANNOT BE OBTAINED THIS                              DAY OF                              20_,           :       A.M./P.M.


                 Richard Watson , Sheriff, By:                                                                 , Deputy.

                                                                                                             I 111111 11111 11111 11111 11111 11111 1111 1111
                                                                                                                                                     678852
       Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 19 of 21 Page ID #23
                                                                                                                                          Electronically Filed
I                                        CIRCUIT COURT FOR THE 20TH JUDICIAL CIRCUIT                                                         Kahalah A. Clay
State of Illinois                                                                                                                                Circuit Clerk
                             S.S.                                                                                                                Elysia Agne
County of St. Clair      )
                                                                                        Case Number 19L0516                                          lc)!(1518
                                                                                                                                             St. Clair County
                                                                                                                  > $50,000               7/18/2019 3:20 PM
                                                                                        Amount Claimed
                                                                                                                                                        2C706
 Freddie Reynolds                                                                  Wiese USA, Inc and
                                                                                   Robert McGuire

                                                                            VS
                                                           Ptaintiifis)       1                                                           Defeadant(s)


  Classification Prefix L                                 Code                    Nature of ActionTort-Money Damages-AutcCode 1
                                                                                  TO THE SHERIFF: SERVE THIS DEFENDANT At
  pm. Atty. Shaun M. Falvey                                   Code                      NAME               Wiese USA, Inc. c/o Kevin Vick
  Address 8182 Maryland Ave Ste. 801
  City Saint Louis. MO                                    Phone23.1-4100
  Add. Pltf. Atty.                                           Code     ,                 ADDRESS'           12 Wolf Creek Drive, Suite 100

                                                  SUMMONS COPY
         To the above named defendant(:)                                                CITY & STATE Belleville, IL 62226



         A. You are hereby summoned and required to appear before this court at
 (court location)                                                             at                    M On                20
  to answer the complaint in this case, a copy of which is hereto attached. If you fail to do so, a judgment by default may
  be taken against you for the relief asked in the complaint.


         B. You are summoned and required to file an answer to the complaint in this case, a copy of which is hereto
  a tac ed, or otherwise file your appearance, in the office of the clerk of this court within 30 days after service of this
  summons,exclusive of the day of service. If you fail to do so,judgment of decree by default may be taken against you
  for the relief prayed in the complaint.

  E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an account with an e-filing service
  provider. Visit hfips://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service provider.
  If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelp.asp.



          TO THE OFFICER:
          This summons must be returned by the officer or other person to whom it was given for service, with
  indorsement thereon of service and fees if any, immediately after service. In the event that paragraph A of this
  summons is applicable this summons may not be served less than three days before the day of appearance. If service
  cannot be made,this summons shall be returned so indorsed.
          This summons may not be served later than 30 days after its date.

                                                                     WITNESS,                                                             20

                                                                                                    Clerk ofCourt
                           IL7/24/2019
                             LUIAIJill tiAt.annii(1.0
                                                 6 9  .
                                                      .
                                                                     BY DEPUTY:
                             Elysia Agne
                                                                                  DATE OF SERVICE: 4                         S            20 I?
                                                                                  (To     lesarted by °Meer on eopy     wkb liataiditat
                                                                                                     or ether person)
    Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 20 of 21 Page ID #24




     I certify that I served this summons on defendants as follows:

(a)—(Individual defendants — personal):
    By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

                  Name of defendant                                                Date of service




                                       (b)•(Individual defendants - abode):
    By leaving a copy of the summons and a copy of the complaint at the usual place of abode of each individual
defendant with a person of his family, of the age of 13 years or upwards, informing that person of the contents of the
summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usual place of abode, as follows:
          Name of                     Person with                     Date of                        Date of
         defendant                     whom left                      service ,                      mailing




                                        (c) Corporation defendants):
    By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
defendant corporation as follows:
                                                     Registered agent,                            Date of
       Defendant corporation                           officer or agent                           service

    400se_ OLSA-
 4.22                       17,
                              8v              "1
                                               4 14
                                                  ; 4 ell43
                                                          '7  '
                                                              4


(d)•(Other service):

               SHERIFFS FEES                                                  , S eriff of   S4 CIA;^          County
 Service and return                                                                           ,Deputy
 Miles
 Total



 Sheriffof                              County
      Case 3:19-cv-00926-SMY Document 1-1 Filed 08/22/19 Page 21 of 21 Page ID #25


                                       GOLDBLATT+SINGER
                                           T HE   ST. LOUIS   INJURY     LAW    FIRM




             July 26,2019


             St. Clair County Sheriffs Department
             Attention: Civil Process
             707 N. 5th Street
             Belleville, IL 62220

             Re:       Freddie Reynolds v. Wiese USA,Inc., et al.
                       Case No. 19-L-0516

             Dear Sir or Madam:

             Enclosed please find a draft in the amount of $42.00 for service of the enclosed Complaint
             and Summons. I would appreciate it if you would send the executed summons back to my
             attention in the enclosed self-addressed,stamped envelope.

             Thank you for your kind courtesy in this matter.

             Very truly yours,



             KATE SHERER
             Litigation Paralegal

             /kes

             Enc.




P (314) 231 4100    F (314) 241 5078   I    8182 MARYLAND AVENUE, SUITE 801, ST. LOUIS, MO 63105   I   STLINJURYLAW.COM
